Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 1 of 14 Page ID #:4




                      Exhibit A
       Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 2 of 14 Page ID #:5


                                             gurlf,oit$
                                                                                                    COPY
                                                                                                                      &r gal7oa{ (l,t
                                                                                                                 &a.o aa*&E   oaarQll!
                                    (ctrAcfin JuDlctAL) BY FAX
lsriE !o oEEaEAtatl
lAw'o,,LoE AtE4l,q/.
ertPILrL AOCOU!il!|     Ltr €; EX?EIIAH IXFOnH/ITION
                                                                                                            *ffie&B;
$O,LUIIO}{$' D{C., strd DOBS t.10, i*hrd'y.                                                                        ArE   l5glil
YOU ARE EE'TE        EtT HII TTF:                                                                                f *nqrse
GOAt7I HaffiHlYGrOt!.
            'I.E                             AEIrEI            rTP.i
JORDAfi.TEf,TTN,

 I.aTlcEl   Y r5.                                                                                                             nrf,o   ur
l.,.




                                                                                                                                           ?lrr 4r,
ThrErcrEfrrotlfEttf                                                                                      E'T.E
E rxinlr y dr#i Lr{., d,' Rivcrridr Historb                                 Courdrare                    ,aitDarq:r'
.f0r0 fdifo Slrcrt        '                                                                                FlI(i 2oo34oe
 Lirordr[Cr12501
Ir  itaG dr5, td tlEhCt*{r[l6+r oI pbirt'trr dtfl€,. fl pL}fif riflola.d &tt', hi
(g rirr&r I dredllrtCirtr'.aE da &{&ru #dofEfr dafrr'lH,rdfih o d*rrd*rr         6r Do tt artro3edq.rt
 Todd tr{. Frfutn:, Aiia E. Braon,21550 Oxnsd Sr, Sle ?tO Woodlrrrd l{ilh, CA 91J67, 323-306-,t23{
                                                                                                         L Shacrrf;i
OATE
lFraro
                                               flE25u                             Clo.L bt                                                 ,   Daf.ry
                                                                                                                                            {M*tu)
             TTE'                  fffliEta'     l,tf                                                J
{rrrr par0l di rrtgta         C.   i* &fi ur. ol bnirll7b                Prcsld   E{ri.. t6.r   io.1r, fFO$+rqJ.
                                                        Toa!{€ ?solllBIlDr Yousr rrcrl
                                         t              rGhoiri.rddrhh.
                                                        al h parr ! IJad *rdar na tun&(,l lrfrr sf.{aDa.4r:

                                        r"     &        on   tddct     frsdlt CaPatal Accounts, LLC
                                               -,0r.:    El     ccP.ls.'ro (tEp..&n)               @Pala$(itiFt
                                                         I-I    cEP.1€s airdr*tsor*tr{      -r---r &(iP a.l€.m (E xlrrbEl
                                                         f! cCrtarotslra*r or Ddila+)                    EI      (F    4t€.Cr{EL&o.EtrlFsEr}
                                                         E ilr (rFotil
                                        r la oy9;ac:OLryd! rffij:
                                                                                                                          €ridOlFd*.l.lrI        {
              J*l, rat]                                                                                                             't-pr.iari,i
      Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 3 of 14 Page ID #:6


                                                                                        COPY

                                                      rn   165*13.@[
                                                                                                       AElrm
                                  tha                                                                 a.   rartll&r
                          *r:r
          an.-tt u lirds 9lU0l
       t    Err Eiuidltfu Cogu
         c--*
x              rItt-a        L5                      Eo*, Elrx                            -HllD               z 00'3/t0e
                                                             rt                              [;
lr.                                                                                           t,
                               -r-f-=rllrfft                                              a
o                            b.-s   fIEiTEtrI-                        --rfrrrl
                                                I E.*Q                                   b         .aCa-tiir
                                                !!
                                                I
                                                        brrlcdc-Sf
                                                        Q:frL                       I
                                                                                         5ub*|'t.
                                                 I                                  r I|IIaat
                                                I       Ar-*pl                      I trllllrfrf
                                                       tsa
                                                        -rqr$l!                     I -3tQ
                                                                                      .}r{tlaF
                                                E
                                                -       Hi-r.rh.
                                                       lC6{lQ
                                                                                    I E-ithffi.r.
                                                                                      affi*raIc
                     Hlrrr                             r.*ffpl                        xrFa
           I     H-ft5Pr!
                 str?ry
                                                E
                                                gl-Irh
                                                       *     ,F |tf,                g!'r- a-
                                                                                    l-lmcms
           I tslllt                             I-l o               f0                               cHe.g
           I Filnt                              L! Eot                                    Fgl
           I *ar     16?.                       lJ ral                                    r!.#F*atdtlt,
           I tra.ari*-S                                                             htr
           ?t                                          EfrII
                                                       I*nit               rratttl IIr----t
                                                                                       r h.r-              i{-.4.r-.{l(Il'EE.'
                                                       Edafi
                                                       Orl*rr-
       a                      I tla                                                                  tlrralld*r'        'f tr
                              !.54
           r[J l+rllar-rt       Al|itr-d f*                         cf!lqrr*am
               i[3 arm-Fl..rt-l        *a rrlra                     f l-tit-anrr.!Eraq!di                              c itEtq/E
                    bh{-Ir.G'5-tn                                          tt lbrar'rr, .l.Fttr' r b.llJa'l
         "[f, .r5EdrhErcnt.                                         rf:Ita.Sffilglrfrlalo,'
       * L*-aE rfffar*       f7l aiy nfZl c*+                                                                         c.Elg*r
       a irfra              a (vhb cf FDCPA rfDCrA FciA CA ecf,*l
       ta tlr
          }Ir-
                                         a-.erri
                                         l drrfi                d    ntl         ottr-rrrlrlir'tra
                                                                                           ht cl,rrtJ
                                   -                       -                -.
                                                                iGTE                    aG                                L
                                               tr--        5i   I           --             -Ia----
                                       Gqb.o          rE-            -.      i lol f-dur'raA,il-tD-                      Gtr
                                                                                        *r-Ieedtd$t*a
               ,n             EE
                                                |.?rl!.c**ilsrErtb                             a5    pFlfiirrrr
                                                                                             -
      Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 4 of 14 Page ID #:7

                                                                                                                                        cm-ot0
                                   INSTRUCTIONS ON HOW TO COilPLETE THE COVER SHEET
To Plaintifis and OtheB Filing First PapeB. lf you are filing a first paper (for example, a complaino in a civil case, you must
complete and file, along with your first paper, the C,Vil Case Coyer Sheel contained on page 1. This information will be used to compile
statistics about the rypes and numbers of cases filed. You must complete items 1 through 6 on the sheet. ln item 1, you must check
one box for lhe case type that best describes the case. lf the case fits both a gener:ll and a more specific type of case lisled in item 1,
check the more specific orE- lf the case has multiple causes of action, check lhe box that best indicates the primary cause of action.
To assist you in cornpleting the sheet, examples of the ceses that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper Failure to file a cover sheet wilh the first paper filed in a civil case may subject a party,
its counsel, or both to sanclions under rules 2.30 and 3.220 ofthe Califomia Rules of Court.
To Partie3 in Rule 3.710 Collections Cas€s. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusiw of interest and attomey's iees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an aclion seeking the following: (1)tort
damages, (2) punitive damages, (3) reco\€ry of real property, (4) reco\€ry of personal propedy, or (5) a prejudgment writ of
altachment The identifcation of a case as a rule 3.740 collections case on this tcrm means that it will be exempt from the general
time-for-service requirements and case management rules, unless a deEndant filas a responsi\€ pleading. A rule 3.740 collections
case will be subject to lhe requirements for seMce and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. ln complex cases only, parties musl also use the Civil Case Cover Sheet lo designate whether the
case is complex. lf a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Coutt, this must be indicated by
crmpleting the appropriate boxes in items 1 and 2. lf a plaintjff designates a case as complex, the cover sheet must be served with the
complaint on all parties to lhe action. A debndant may file and sen/e no later than the time of its first appearance a joinder in the
plaintiffs designation, a counteriesignation that the case is not complex, or, if the plaintifi has made no designation. a designation that
the case is complex'
                                                        cASE TypEs aND ExArpLEs
Auto Ton                                       Contract                                            P.ovlslonalv Complex Civil Lltigarion (Cal'
    Ado (22Personal lnjury/Property                Breach ot ContractMlarranty (06)                Rules of Court Rules 3.IOF3./O3)
        Darnage/WrorEful      Death                  Breach of Rentau[ease                        AnlifirsyTrade Regulation (03)
    uninsured Motorisi(46) (if    fl,e                    cofi.a(,' (rpt unlawtul *tainq          corElrudion Defed (10)
        case inwhrJs an      uninsue.l                        ot $ttongful evbtion)               Claims-lnvolving Mass Tort (4O)
         motoist chim subject to                     ConlraclMa.ranty B,each-Selle.               Securities Litigation (28)
         aftibati.,n, checkihis itun                      Plai.ntfr 01ot fiad  ot negligence)     EnvironmentayToxic Tort (30)
         indead ol Atio)                             Negl(lent Breach of contract/                lnsurance coverage claims
                                                                                                       (aisit:g hom p@visonalty campbx
othor PUPo/wD (Pe6onal lnlury,                           Wqnanty --
nopeny OamagilWrongfut Oejttr)                       Other Breach of ConlractMananty                   case Iype.listed above) (41\
Ton                                             Colleclions  (e.g.   rnooey  o\{ed, open      En'ojcement       of Judgment
    Asbestos((x}bookac.ounts)(os)EnforcementofJldgrnenl(2o)
                                                     collection case-seller Plaintiff                 Abslract ofJudgmenl (out o,
        Asbestos prope.ty Damag€
        Asbestos Personal lnjury/                    Other Pmmissory Note/Colhclions                         County)
              WongfulDeslhcaseconfessionofJudgment(nor,-
    product Liabitity (r,ot EsDestos oI         lnsurance Coverage (not ptoisionaly                          c,o/,-lF-stic rclatbns)
                                                     conPlex) $a\                                      Sister slale Judgmenl
        toxichnvir6t;nenlal '121\
    Medical Malpractice (,f5')                       Aulo Subrogation                                 Administralive Agency Award
        Medical Malpraciice-                         other Colerage                                        (r'tot unpaki bxes)
              Physicjans & suqeons              other conlra.t (34                                     Petilion/cedifcation of Entry of
                                                                                                           Judgrnenl on unpaid raxes
        othe. protessionat Heatth care               contractual Fraud
              Malpractice                            other contract Dispute                            otherEnforcenEnt          ol JudgnEnl
    oth.r PI./PDI ID (23)                  -Reil--ProPrtY
                                                Eminent Domain/lnverse                        fbcellaneous clvil complaittt
        Premises Liability (e.g., stip
              aM fatl)                               condemnalion (!4)                            Rlco (27)
                                                                      (33)                        olhercomplant ('lol specl'bd
        tnlentional  Bodily  lnjury/Poi /D      V,Jtongtul Evidion
              (e.9., assault, vandalism)        Ottler Real Property (e-9., quiertd€) (26)             O"O"i"io|.V n"fi"f OnfV
        lnlenlional lnfliction of                    Wtit oI Possession of Real Property               iniui-a-iv; Aefiet Onty lnon_
              Emoiional Oistaess                     Mortgage Foreclosu.e                                     haE.ssnr,ng
        Negligenl lnflidion oI                       Ouiet  Tnb                                        Mechenics Lien
              Emotional Dblress                      Other  Re3l    Property (Dot emirrcnl             6trei6ommerciat          Comptaint
        Other Pl/PD/tl/D                             donain, landbrdlleiant, ot                        - -.
[on.PlrPOrWD (otho4 Ton                              fo€closurc)                                              tie     lnon-torUno*conpte4
    Business ron^'nrak   Business '"H',3"rf#ii.r,                                                      Othe. Civit Complaint


    CivilRights (e.9., discrimination,               Residential(32)
                                                                                                    *.*,o".i[t'#,l1#f"-'
                                                                                                      partnership and Corporate
        false anes0 (nol cM,                         Drugs (38) (if the case,h\tolves illqal                Govemance (21)
        harassn er,    (OB)                              dngs, clEck this item;    otlctwisc,           Other petition (rot spec,f,ed
    Defamation (e.9., slander,   libel)                     repod as Connercial   ot Res,{bntia|            above)   (43\
         (13)                                    Judicial   Revielr                                         CMI Hamssment
    Fraud (16)                                       Assel Forfeiture  (05)                                 Workplace Mohnce
                       19)
    lnlellecrual Property (                                                       1)
                                                     Petilion Re: Arbitration Award ( 1                     Eher/Dependent Adull
                          (25)
    Professional Negligence                          Vvfr of Mandale   (02)                                      Abuse
            Malpractice
        Legal                                            WriFAdministEti\,/e  Mardaml.rs                    Etection Conlest
                         Malpraclice
        Ottrer Pro,essional                                                       Court
                                                         wtil--l andamus on Limited                         petition lor Name Change
                         bqa|
             (not fitedical or                               Case   Matter                                  petition tor Relief From Late
     Other Non-PUPD AiD Torl(35)                          Writ-Other Umiled Coun    Case                        Chim
Employrnent                                                    Review                                       Other Civil petition
  VvrorEtul Terminalion (36)                         Oher Judiciat Review (39)
  Other Employrhent ('15)                               Review of Hea[h Offcer Order
                                                        Notice of AppeaH-abor
                                                              C              AoDeals
CM{1OIRd. Jdy 1.2004
                                                     CIVIL CASE COVER SHEET
                Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 5 of 14 Page ID #:8




                             t
                                     lt
                                     :t5
                      t

fiHu
                      fi
                      t
                      I
                      I
                             E

                             I5
                             tai
                                     E                     iiii;
                      II
                fic
                I I
                             I
                             E     It                                        o
                                                                             t
                                                                             J

                                                                             I
                             $
                                                                             tP
                $
                      I      !     ti:I                                      fl
                                                                                                 I

fuffiEI   o
          )           t I.t I!                                               E
                                                                             ru
                      I                                                      o

E                                  Ii
          $

     [H   ;(J         iI     I
f;
dt   EI
          t{
          E
                      si     5
                             I     II
          3
          9
          I           li     I                                                                   g

          E           !,.[
                             T
                             !     il*                                                           tu
    Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 6 of 14 Page ID #:9

                                                                                COPY
                                IM                                           ffi

                                                                                                             !rrI
    E                                                I                  t
                                                                      t-*:                  1!h,!rI!
                                                                                                  r,iEgJat
                                 Fg


x                                              _r-96{M                             I


t        ir#-t
           ,lrFnrS-                                                                E
                                                                                       ''         t $lg$i
E                              srrm.uc                                             GItfraB
                                                                                       Dln rlrn llo?
                                              ctlE^rt6@tmL
    Blr{c
    tF*dtr
                          *I     }bryIq#           b-rr-             } frrorlI{tc                -att bb .E.r
         B tl6trhE4dc                           ga

         E lTr6orrr,ta Frl,bo-dhrrdrsr*
         tr rbo*dnir.hh.iotor

     F.r   ]n bilfi an tra & Jlqff hr l.d                h   b ffi      furU           l}fio.    Ccrtr.   rE    rt'r.
     !    L.d Ra lrlott a,G,iilaiafrrtla,etr.

     .   sll     rls   tcu l{- p.nt   or   p..t t ut3 rr trr cG. ir         d   hil         rI    D.   t EaE I
     tta -! cdrt-L


         o- ..s.40

         tu
         fdtlfih                                                                   A_
Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 7 of 14 Page ID #:10




   I   ToddM,
       Atirttn.
  2    I.rw                       Fdqlaa.   P.C.
  3
         I                Sd! 7tO
                           etfi1
  1
  5                                                                               tmf,r
  6
  7                ftiPtirifi
                        st rtB{lnr3ouRT or            tEglrrAft orc&Jroxr{r^
                                   F(nTf,E OOUNTY OF RIVEITEDE
                                      UilTTt TED'{IIISITCTIOII

       JfiD   XrDEHtAI.t
                                                         ) e*Erlo:
                                                         l
                                                                           Rlc 200340e
                                                        l-€6Cr.tNT
                             rLdrt                      }
 l3 .rll.                                               ) l. Vi*rknofil* FrirhttCo{r$ln
                                                        ) HIGAE€
                                                        ) a VioldooftkiootldFrirDrh
                                                                                                      E
 ls                                                     ) CdbefrcdnA*                                 .lI
                                                        )r 3. vldHfioftt ?lrircc.&Rqo*iry
                                                        ) /ktd                                        >
 t7
       DOES
                                                        ) a.'t hHmofcdi&narCqorlrCndi                 x
                                                        ) frfdthtA$lclr.As
 It                         Dcfuaaal                    )
                                                             ,UI,Y REQI,,ESTED
                                                        )
 t,
 &                                                           {,{rnuo E*c*dgt.m)
 2t                                         L   l
                                               TtsEET'IOrr
 u            l.      Tlfo h rn   sb   1o. +-f.r l4l3lr..!y r i{ividrl
                                            mrr hr Q*dar
 e3    c ?trll {aogi[*ilc fic''
                    vinrdor oflk}r*mr cof,rai,'*3 A,t.}, usc.
 N I l6s?r*$.1lerhdrrffrrJndft-M Fit Ddrqirsoo k       Ars cd.
 35        t t?,t a tq. &srtorla "B,FIrCpAIt ioA d*rhf roh1iu dltr coil*u! Oo,!
       Ck. Cofr
.fi laxti b*tiYc, drcrdx, rd ntk prd*a lttr L d*n.rain for rturqE
                                                                        tmrgr
2'    n hnl&rl oorn r er Ottudm CllfXAL ACOOUilTS. LLC rd SXFH,|AN
 2t                     Sot,lrlhoh6i'r virhtno       or{*    Frk   cidir kpr&a A.t lJ U.$.C. , l5st

                                                         I

                                                    ffi&tt
     Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 8 of 14 Page ID #:11




 I     et seq. (hereinafter, "FCRA") and the Califomia Consumer Credit Reporting Agencies Act, Cal.

 2     Civ. Code $ 1785.25(a) (hereinafter, *CA CCRAA"), both of which regulate the collection.

 J     dissemination, and use of consumer information. including consumer credit information.

 4                                                II. PARTIES
 5            2.        Plaintifl JORDAN ADISHIAN (hereinafter "Plaintiff'), is a natural                 person

 6     residing in Riverside County, and is   a   "consumer" as defined by the FDCPA, I 5 U.S.C.    g   1692a(3)

 7     and a *debtor" as defined by Cal. Civ. Code g 1788.2(h), a "consumer" as defined          by l5 U.S.C.

 8     $ l68la.

 9            3.        At all relevant times herein, Defendant CAPITAL ACCOIINTS. LLC (hereinafter

l0     Defendant *CAPITAL") was a company engaged. by use of the mails and telephone, in the

ll     business ofcollecting a debt from   Plaintiffwhich qualifies   as a   "debt," as defined by l5 U.S.C.   $

t2     1692a(5), and a "consumer debt," as defined by Cal. Civ. Code $ 1788.2(f). Defendant regularly

l3     attempts to collect debts alleged to be due another, and therefore is a "debt collector" as defined

t4     by the FDCPA. l5 U.S.C. $ 1692a(6), and RFDCPA, Cal. Civ. Code g 17E8.2(c)

l5            4.        Furthermore, Defendant CAPITAL regularly provided information to consumer

       reporting agencies and is therefore an "information furnisher'' as defined by the FCRA and CA
16
       CCRAA. At all relevant times, Deiendant was         a "person" as that term is defined   by l5 U.S.C.   $
17
       I68la(b).
l8
19
              5.        Defendant. EXPERIAN INFORMATION SOLUTIONS, INC. (herein after
       Defendant *EXPERIAN"), is a "person" as that lerm is defined by 15 U.S.C. $l68la(b).
20
       Defendant is a person who, for monetary fees, dues. or on a cooperative nonprofit basis. regularly
2t
       engages     in whole or in part in the practice of       assembling or evaluating consumer credit
22
       information or other information on consumers for the purpose of preparing or furnishing
23
       consumer reports, and Defendant is therefore a "consumer reporting agency" as the term is
24
       defined under the FCRA,    l5 u.s.c.   $ 1681a(0.
25
              6.        At all relevant times, credit reports as alleged in this pleading are "consunter
26
       reports" as that term is defined by l5 U.S.C. $l68la(d).
27
              7.        Combined, the above-named Defendants, and their subsidiaries and agents, are
28
       hereinafter collectively referred to as "Defendants."
                                                            l
                                                       COMPLAINT
 Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 9 of 14 Page ID #:12




 I              8.        The true names and capacities             of the Defendants sued herein as DOE
 2   DEFENDANTS              I   through 10, inclusive, are currently unknown to Plaintiff, who therefore sues

 J   such Defendants by fictitious names. Each of the Delendants designated herein as a DOE is

 4   legally responsible for the unlawful acts alleged herein. Plaintiff wilt seek leave of Court to

 5   amend the Complaint to reflect the true names and capacities of the DOE Defendants when such

 6   identities become known.

 7            9.          Plaintiff is informed and believes that at all relevant times. each and every

 8   Defendant was acting as an agent and/or employee ofeach ofthe other Defendants and was acting

 9   within the course and scope of said agency and/or employment with the full know'ledge and

10   consent of each ofthe other Defendants. Plaintiff is informed and believes that each of the acts

11   and/or omissions complained of herein was made known to. and ratified by, each of the other

t2   Defendants.

l3                                          IU. FACTUAL ALLEGATIONS

t4              10.       At various and multiple times prior to the filing of the instant complaint, including

l5   within the one year preceding the filing of this complaint, Defendant CAPITAL contacted

16
     Plaintiff, and reported derogatory information on Plaintiffs consumer credit report, all in
     connection with collection on an alleged debt.
L7

18
                I   l.    Plaintiffdisputes CAPITAL's claim the alleged debt was due at the time they were
     attempting to collect from Plaintiff.
19

20
                12.       Plaintiff further disputes the negative remarks by CAPITAL and EXPERIAN on
     his credit report as the debt alleged by CAPITAL was not due.
2t
22
                13.       The alleged outstanding debt claimed and reported by CAPITAL is related to
     chiropractic treatment in 2018 for injuries sustained by Plaintiff in an auto accident. Plaintiff
23

24
     signed         a lien   agreement     for   treatment   with   Rejuvenate Chiropractic Spa (hereinafter
     "Rejuvenate"). The lien was due on completion ofPlaintifFs auto accident personal injury claim.
25
     However, Rejuvenate did not wait for Plaintiffto settle his personal injury claim. Instead, they
26
     referred       Plaintiffs account to collections with CAPITAL.
27
                14.       Plaintiffcontacted Rejuvenate and CAPITAL, advising them the balance was not
28
     due or outstanding and requesting they cease collection efforts.
                                                               3


                                                         COMPLAINT
 Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 10 of 14 Page ID #:13




 1           15.      However, CAPITAL failed to properly investigate Plaintiffs claims, continued to

 2   attempt to collect, and continued to report Plaintiffto the credit reporting agencies.

 J           16.      Plaintiff has explained and disputed with CAPITAL on multiple                occasions.

 4   Ho*'ever, CAPITAL continued to report the derogatory information on Plaintills credit report.

 5           17.      Plaintiff is informed, upon valid information and belief, that the reporting         is

 6   inaccurate.

 7           18. $ 1788.17 of the RFDCPA             mandates that every debt collector collecting or

 8   aftempting to collect a consumer debt shall comply with the provisions of Sections 1692b to

 9   1692j. inclusive, of, and shall be subject to the remedies in Section 1692k of. Title 15 of the

10   United States Code statutory regulations contained within the FDCPA, l5 U.S.C. $ 1692d, and            $


11   1692d(s).

12           19.      Defendant CAPITAL's conduct violated the FDCPA and RFDCPA in multiple

     ways, including but not limited to:
13

14                    a)   Falsely represenling the character, amount. or legal status of Plaintiffs debt
                           (15 U.S.c. $ 16e2e(2XA));
t5
                      b)   Communicating or threatening to communicate credit information which is
t6                         known or which should be known to be false (15 U.S.C. $ 1692e(8)); and,
17
                      c)   Using false representations and deceptive practices in connection with
18                         collection ofan alleged debt fiom Plaintiff, including . .. ($ 1692e(10)

l9           20.      Defendant CAPITAL furnished inaccurate and false information to the consumer
20   credit reporting agencies. This has resulted in a negative effect on Plaintiff   s   credit score.
2t           21.      Plaintiff disputed the validity of the reporting furnished by CAPITAL to
22   EXPERIAN. However, Defendants failed to conduct a reasonable investigation and correct the
23   reporting.
24           22.      Plaintiff has explained and disputed with CAPITAL and EXPENAN on multiple
25   occasions. However, Defendants continued to report the derogatory information on              Plaintiffs
26   credit report.
27           23.      Such derogatory information was false, misleading, or incomplete.
28

                                                        .l


                                                   COMPLAINT
 Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 11 of 14 Page ID #:14




 I             24.    Defendants failed       to   reasonably reinvestigate and perm itted the erroneous

 2   derogatory information on Plaintiffls consumer credit report.

 3             25.    This reporting had a severely negative effect on PlaintifFs credit score.

 4             26.    As   a   result ofDefendants' repo(ing, Plaintiffwas denied credit and his credit score

 5   dropped upwards       of   100 points.

 6             27.    Thereafter, Plaintiff settled his personal injury claim and resolved his lien with

 7   Rejuvenate. CAPITAL and EXPERIAN removed the negative remark on Plaintills credit report.

 8             28.    Defendants are aware that the credit reporting agencies to w'hich they areproviding

 9   this information are going to disseminate this information to various other persons or parties who

l0   will   be reviewing this information for the purpose of extending credit, insurance or employment

ll   and that they have already done so.

t2            29.     As a result of Defendants' inaccurate reporting ofPlaintifPs accounts, PlaintifFs

l3   credit score decreased. Plaintiff was and/or will be denied future loans due to the derogatory
     items placed by Defendants on Plaintiffs credit report.
t4
15
              30.     The inaccurate information negatively reflects upon the         Plaintifi Plaintiff s credit
     repayment history, Plaintiffs financial responsibility as      a   debtor and Plaintiffs credit worthiness.
l6
t7            31.     The credit repofts have been and continue to be disseminated to various persons

     and credit grantors, both known and unknown.
18

l9            32.     Plaintiffhas been damaged, and continues to be damaged, in the following ways:

20
                      a.   Emotional distress and mental anguish associated with having incorrect
                           derogatory personal information transmitted about Plaintiff to other people
2t                         both known and unknown; and
                      b.   Decreased credit score which may result in inability to obtain credit on future
22                         attempts.
23
                      c.   Out ofpocket expenses associated with disputing the information only to find
                           the information to remain on the credit report;
24
               33.    At all times pertinent hereto, Defendants were acting by and through its            agents,
25
     servants and/or employees who were acting            within the course and scope of their agency or
26
     employment. and under the direct supervision and control ofDefendants herein.
27
28

                                                            j

                                                       C()MPLAINT
 Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 12 of 14 Page ID #:15




 I           34.     At all times pertinent hereto. the conduct of      Defendants, as   well as that of its
 2   agents, servants and/or employees, was malicious, intentional,       willful, reckless, and in grossly
 )   negligent disregard for federal and state laws and the rights of Plaintiffherein.

 4           35.     Defendants violated sections         l68ln and 168lo ofthe FCRA by    engaging in the

 5   following conduct that violates l5 U.S.C. gl68ls-2(b):

 6                   a.   Willfully   and negligently continuing to fumish and disseminate inaccurate and
                          derogatory credit, account and other information conceming the Plaintiff to
 1
                          credit reporting agencies and other entities despite krowing that said
                          information was inaccurate; and,
 8
                     b.   Willfully and negligently failing to comply with the requirements imposed on
 9                        fumishers of information pursuant to l5 U.S.C. g168ls-2.

IO          36.      Defendants' conduct was a direct and proximate cause. as well as a substantial

ll   factor, in causing the injuries, damages and harm to Plaintiffthat are outlined more fully above,

t2   and as a result, Defendants are liable to compensate Plaintiff for the full amount of statutory.

l3   actual and punitive damages, along with attorneys' fees and costs, as well as such other relief

t4   permitted by law.

l5          37.      Further, Defendant CAPITAL failed to notifu       Plaintiffof their intention to report
t6   negative information on their credit reports. Defendants then failed to correct the disputed

t7   information within thirty days of PlaintifPs dispute of that information.

18          38.      As a result of the above violations of the FDCPA. RFDCPA, FCRA, and CCRA.

t9   Plaintiff suffered and continue to suffer injury to Plaintifls feelings. personal humiliation,
20   embarrassment, mental anguish and emotional distress, and Defendants are liable to        Plaintifffor

2t   Plaintiffs actual   damages, statutory damages, and costs and attorney's fees.

22                                COUNT I: VIOLATION OF FAIB DEXT
                                     COLLECTION PRACTICES ACT
23                                  (As to Defendant CAPITAL ONLY)
24
             39.     Plaintiff incorporates the foregoing paragraphs    as though the same were set   forth
25
     at length herein.
26
            40.      To the extent that Defendant's actions, counted above. violated the FDCPA, those
27
     actions were done knowingly and       willfully.
28

                                                             6


                                                        COMPLAIN-'l'
 Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 13 of 14 Page ID #:16




 I                            COUNT Il: \n OLATION OF ROSENTHAL
                            FAIR DEBT COLLEC ION PRACTICES ACT
 2                               (As to Defendant CAPITAL OI{LY)
 3
             41,     Plaintiff incorporates the foregoing paragraphs as though the same were set forth
 4
     at length herein.
 5
             42.     To the extent that Defendant's actions, counted above, violated the RFDCPA,
 6
     those actions were done knowingly and    willfirlly.
 7
 8             COUNT III: VIOLATION OF THE FAIR CREDIT REPORTING ACT

 9                                         (As to all Defendants)

l0           43.     Plaintiff incorporates the foregoing paragraphs       as though the same were set     forth

ll   at length herein.

12          44.      Defendant CAPITAL has violated         l5   U.S.C. $ 1681-s2b.

l3          45.      Defendant EXPERIAN has violated 15 U.S.C. $ 168l l(D.

l4          46.      To the extent that Defendants' actions, counted above, violated the FCRA, those

l5   actions were done knowingly and    willfully.

l6
     COUNT IV: YIOLATION OF THE CALIFORNIA CONSUMER CREDIT REPORTING
l7                              AGENCIES ACT
                              (As to all Defendants)
l8
19           47.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

20   at length herein.

2l           48.     To the extent that Defendants' actions, counted above, violated the CCRA, those

22   actions were done knowingly and    willfully.

23           49.     Defendant CAPITAL has violated Cal. Civ. C. $ 1785.25(a).

24
             50.     Defendant EXPERIAN has violated Cal. Civ. C. $ 1785.16.

25
             51.     Based on these violations of Civil Code          $   1785.16,   Plaintiff is entitled to the
     remedies afforded by   Civil Code $ 1785.31, including actual         damages, attorney's fees, pain and
26
     suffering, injunctive relief, and punitive damages in an amount not less than $100.00 nor more
27
     than $5,000.00 for each violation as the Court deems proper.
28



                                                     COMPLAINT
 Case 5:20-cv-02151-JLS-KK Document 1-1 Filed 10/14/20 Page 14 of 14 Page ID #:17




 1                                        PRAYERFORRELIEF
 2          WHEREFORE, Plaintiff respectfully requests that judgment be entered against

 3   Defendants for the following:

 4                          A.       Actual damages;
                            B.       For statutory damages of $1,000.00 pursuant to l5 U.S.C. $1692k;
 5                          C.       For statutory damages of $1,000.00 pursuant to Cal. Civ. Code
                                     $ r 788.30;
 6
                            D.       For statutory damages of $1,000.00 pursuant to 15 U.S. Code $
 7                                   l68ln;
                            E.       Punitive damages not to exceed $5,000.00 per violation pursuant to
 8                                   Cal Civ. Code $ 1785.31 ;
                            F.       Costs and reasonable attomey's fees; and
 9
                            G.       For such other and further relief as the Court may deem just and
l0                                   proper.

ll                     PLAINTIFF HEREBY REO I]ES TSA TRIAL BY.IURY
t2
             52,    Pursuant to her right under     Article I , Section   16   ofthe Constitution ofthe State of
l3
     California- Plaintiffhereby demands. respectfully ofcourse. a trial byjury on all issues so triable.
t4
15
                    Respectfully submitted this 246 day of August 2020
l6
t7
18                                            By:
                                                       Todd M. Friedman. Esq.
l9                                                     Law Ollices of Todd M. Friedman. P.C.
20                                                     Aftomey for Plaintiff

2t
22
23
24
25
26
27
28

                                                           8


                                                     COMPLAINT
